Case: 16-41382      Document: 00513975635        Page: 1     Date Filed: 05/02/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                   No. 16-41382                                  FILED
                                 Summary Calendar                             May 2, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff–Appellee,

versus

JAIME ADRIAN HERNANDEZ-HERNANDEZ,
Also Known as Jaime Adrian Amaro Hernandez-Hernandez,

                                                Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-1745-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

      Jaime Hernandez-Hernandez pleaded guilty of illegal reentry and was


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-41382    Document: 00513975635     Page: 2   Date Filed: 05/02/2017


                                 No. 16-41382

sentenced to a 41-month term of imprisonment. On appeal, he renews his
challenge to application of the eight-level aggravated-felony enhancement of
U.S.S.G. § 2L1.2(b)(1)(C). The gravamen of his position is that, in light of
Johnson v. United States, 135 S. Ct. 2551 (2015), the definition of a crime of
violence (“COV”) in 18 U.S.C, § 16(b) is unconstitutionally vague on its face.
Therefore, he contends, his Texas conviction of evading arrest with a motor
vehicle does not qualify as a COV under § 16(b) and thus is not an aggravated
felony for purposes of 8 U.S.C. § 1101(a)(43)(F) and § 2L1.2(b)(1)(C).

      Hernandez-Hernandez concedes that his argument is foreclosed by
United States v. Gonzalez-Longoria, 831 F.3d 670, 672–77 (5th Cir. 2016)
(en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259), in which we
rejected a constitutional challenge to § 16(b) as facially vague. Moreover, the
Supreme Court recently decided Beckles v. United States, 137 S. Ct. 886, 890
(2017), wherein it declined to extend Johnson and held that “the advisory
Guidelines are not subject to vagueness challenges under the Due Process
Clause.”

      In view of the foregoing, Hernandez-Hernandez’s unopposed motion for
summary disposition is GRANTED, and the judgment is AFFIRMED.




                                       2